Citation Nr: 0717464	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rate of special monthly 
compensation (SMC) based on the need for aid and attendance 
pursuant to the provisions of 38 U.S.C.A. §§ 1114 (l through 
p) (West 2002 & Supp. 2006).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active military service from May 1976 to 
October 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

A more recent July 2006 rating decision granted service 
connection for right eye uveitis and assigned a 
noncompensable (i.e., 0 percent) evaluation retroactively 
effective from November 2000.  The RO also granted service 
connection for a residual scar on the veteran's nose and 
assigned a 10 percent evaluation retroactively effective from 
April 2004.  A RO letter issued that same month notified her 
of that decision and apprised her of her procedural and 
appellate rights.  There is no indication she did not receive 
that letter or that the U.S. Postal Service returned it to VA 
as undeliverable.  Neither is there any indication she 
submitted a timely notice of disagreement (NOD) to initiate 
an appeal.  Thus, there is no current appeal concerning those 
additional claims.  See 38 C.F.R. § 20.200, 20.201 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim for a higher rate of SMC, including 
apprising her of whose responsibility - hers or VA's, it was 
for obtaining the supporting evidence, and fulfilled the duty 
to assist her in developing that evidence.

2.  The veteran's service-connected disabilities include 
sarcoidosis, which is currently rated as 100-percent 
disabling.  None of her other service-connected disabilities 
is rated above 30-percent disabling.

3.  The veteran is neither blind nor deaf, and the evidence 
of record does not show the anatomical loss of both breast or 
an etremity, or the loss of use of an extremity.

4.  The veteran's current disability level only meets the 
criteria for SMC at the designation authorized under 
38 U.S.C.A. § 1114(l) based on her need for regular aid and 
attendance.


CONCLUSION OF LAW

The criteria are not met for an increased rate of SMC based 
on the need for aid and attendance. 38 U.S.C.A. §§ 1114(k, m 
through p), 5103, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of the claim for SMC 
at a higher level:  veteran status, existence of a 
disability, degree of disability, and whether the impact of 
the disability is such as to qualify for the higher level of 
SMC.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

In this case, RO letters sent in April 2003 and May 2004 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate her claim for an 
increased level of SMC, as well as what information and 
evidence she needed to submit, what information and evidence 
would be obtained by VA, and the need for her to advise VA of 
and to submit any further evidence that was relevant to her 
claim.  As is apparent, neither letter apprised her how 
effective dates are assigned and the type of evidence 
impacting that downstream determination.  That deficiency, 
however, was cured by a more recent March 2006 RO letter that 
informed her both how disability ratings and effective dates 
are determined.  Further, an even more recent August 2006 
SSOC shows the RO readjudicated her claim to address all 
evidence received after the March 2006 letter was sent.  
Thus, all notice requirements were met.  38 
U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 Vet. 
App. at 493.  See, too, Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
service medical records and post-service medical records and 
examination reports, and VA outpatient treatment records from 
the facilities she identified.  The RO also inquired of the 
Social Security Administration (SSA) as to whether it had any 
records concerning the veteran.  A November 2006 letter from 
that agency, in response, indicates it had no records related 
to the veteran.  Further, she informed the RO in December 
2006 that she had no records related to a claim with the SSA.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to her.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
Thus, any such error is harmless and does not prohibit 
consideration of her appeal on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the appellant or obtained on her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Applicable Laws and Regulations

SMC under 38 U.S.C.A. § 1114(k) is payable for each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, complete organic aphonia 
with constant inability to communicate by speech or, in the 
case of a woman veteran, the anatomical loss of one or both 
breasts (including loss by mastectomy).  Loss of use of a 
hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a).

The SMC provided by 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less or being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.

The SMC provided by 38 U.S.C.A. § 1114(m) is payable for any 
of the following conditions:

(i) Anatomical loss or loss of use of both hands;

(ii) Anatomical loss or loss of use of both legs at a level, 
or with complications, preventing natural knee action with 
prosthesis in place;

(iii) Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place;

(iv) Blindness in both eyes having only light perception;

(v) Blindness in both eyes leaving the veteran so helpless as 
to be in need of regular aid and attendance.

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  38 
U.S.C.A. § 1114; 38 C.F.R. § 3.350(c).

The SMC provided by 38 U.S.C.A. § 1114(n) is payable for 
anatomical loss or loss of use of both arms at a level or 
with complications, preventing natural elbow action with 
prosthesis in place; anatomical loss of both legs so near the 
hip as to prevent use of a prosthetic appliance; anatomical 
loss of one arm so near the shoulder as to prevent use of a 
prosthetic appliance with anatomical loss of one leg so near 
the hip as to prevent use of a prosthetic appliance; 
anatomical loss of both eyes or blindness without light 
perception in both eyes.  Amputation is a prerequisite except 
for loss of use of both arms and blindness without light 
perception in both eyes.  If a prosthesis cannot be worn at 
the present level of amputation but could be applied if there 
were a reamputation at a higher level, the requirements of 
this paragraph are not met; instead, consideration will be 
given to loss of natural elbow or knee action.  38 U.S.C.A. § 
1114; 38 C.F.R. § 3.350(d).

The SMC provided by 38 U.S.C.A. § 1114(o) is payable for 
anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; conditions entitling 
to two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n); 
bilateral deafness rated at 60 percent or more disabling (and 
the hearing impairment in either one or both ears is service 
connected) in combination with service-connected blindness 
with bilateral visual acuity 5/200 or less; service-connected 
total deafness in one ear or bilateral deafness rated at 40 
percent or more disabling (and the hearing impairment in 
either one of both ears is service-connected) in combination 
with service-connected blindness of both eyes having only 
light perception or less.

Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
may be met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.



Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, 
however, that two separate and distinct entitling 
disabilities, such as anatomical loss, or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis, will not 
preclude maximum entitlement.

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352.

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.

The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. § 
1114(r)(2).

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  It is only necessary that the 
evidence establish that the veteran is so helpless as to be 
in need of regular aid and attendance, not that there be a 
constant need.  38 C.F.R. § 3.352.

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 
C.F.R. § 3.350(h) in lieu of the regular aid and attendance 
allowance when all of the following conditions are met:  (i) 
The veteran is entitled to the compensation authorized under 
38 U.S.C. 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C. 1114(p); (ii) The veteran meets 
the requirements for entitlement to the regular aid and 
attendance allowance § 3.352(a); (iii) The veteran needs a 
"higher level of care" (as defined in § 3.352(b)(2)) than is 
required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include (but are not limited 
to) such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  
A licensed health-care professional includes (but is not 
limited to) a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof. 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-
care professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  A person performing personal health-care services 
who is a relative or other member of the veteran's household 
is not exempted from the requirement that he or she be a 
licensed health-care professional or be providing such care 
under the regular supervision of a licensed health-care 
professional.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting 
of the additional allowance.  38 C.F.R. § 3.352(b)(2-4),(c) 
(2004).

The requirements for establishing the need for a higher level 
of care are to be strictly construed.  The higher level aid-
and-attendance allowance is to be granted only when the 
veteran's need is clearly established and the amount of 
services required by the veteran on a daily basis is 
substantial.  38 C.F.R. § 3.352(b)(5).

Analysis

The Board notes that a March 1998 rating decision granted SMC 
based on the veteran's need for aid and attendance due to her 
then severe depression.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  The medical evidence then of record reflects 
that her depression was assessed as "organic," that is, it 
was secondary to her service-connected pulmonary sarcoidosis.

The veteran now seeks an increased rate of SMC based on the 
need for aid and attendance.  The Board further notes that, 
while the claims file reflects an e-mail of a RO employee to 
the effect that the veteran currently receives the higher 
rate of SMC under 38 U.S.C.A. § 1114(r)(1), the Board notes 
that all of the rating decisions issued since the March 1998 
decision reflect that her SMC is the basic rate allowed under 
38 U.S.C.A. § 1114(l).

The medical evidence of record reflects that the veteran is 
not blind.  VA outpatient treatment records of December 2001 
reflect that her corrected vision was 20/40 in the right eye 
and 20/45 in the left eye.  Further, neither has she 
experienced the anatomical loss of her breasts, an extremity, 
or the lost of use of any of her extremities.

A May 2003 VA Form 21-2680 (Examination For Need For Regular 
Aid and Attendance) reflects that the veteran presented for 
the examination alone.  At the time of the examination, the 
veteran was unable to use her right arm secondary to a right 
elbow fracture in April 2003.  The examiner noted the absence 
of any restriction in the use of her left arm, or legs.  The 
form also reflects that the veteran used a motorized 
wheelchair and she was oxygen dependent, but she could walk 
short distances with a cane, then estimated at no more than 
10 feet.  The veteran left home only when accompanied by 
another person.  The examiner determined that daily skill 
services were not indicated.  The veteran was evaluated again 
in September 2003.

The September 2003 VA Form 21-2680 reflects that the examiner 
did not indicate on the form whether the veteran was 
accompanied or presented alone.  The examiner noted that the 
veteran's right upper extremity was enlarged and tender 
secondary to the fracture, and that her right hand muscles 
were weak-she could not make a full fist.  Also noted was 
the fact that the veteran had weak lower extremities, but the 
examiner observed that her weakness was secondary to her 
pulmonary condition.  The examiner noted that the veteran was 
able to walk without the assistance of another using a walker 
for less than one block.  This examiner indicated that the 
veteran was in need of daily personal health care services or 
a skilled provider without which she would require hospital, 
nursing home or other institutional care.

As already set forth and framed above, the issue of this 
appeal is not whether the veteran meets the criteria for 
basic aid and attendance, as she is already authorized that 
benefit, but whether she is eligible for the increased rate 
of SMC.  The medical evidence of record shows that she does 
not meet the criteria for an increased rate.

The VA Forms 21-2680 of May and September 2003 reflect that 
she has not lost the use of any of her extremities.  Indeed, 
her VA outpatient treatment records reflect that she regained 
the use of her right arm, and that she even lived alone for a 
period of time.  Further, though the veteran must use a 
motorized wheelchair outside her home, an August 2005 
treatment note reflects that she was being assessed for 
driver rehabilitation to determine if she would be able to 
drive a motor vehicle again.  The Board notes that an 
unrelated rating decision authorized the veteran to receive a 
motor vehicle with special adaptive equipment.  The August 
2005 note reflects that, while the veteran did not progress 
to a behind-the-wheel assessment, the clinical assessment 
revealed no contraindications to her driving.

In sum, the examinations for aid and attendance and the VA 
treatment records reflect that the veteran does not meet any 
of the criteria for SMC under 38 U.S.C.A. § 1114(k), (m), 
(n), (o), or (p), or any of the intermediate rate, being as 
she is not blind, she is not deaf, she has no anatomical loss 
of breasts or an extremity, and she has not lost the use of 
any of her extremities.  See 38 C.F.R. § 3.350.  In light of 
her not having met the eligibility under either of those 
criteria, she is not eligible for consideration for the rate 
authorized under 38 U.S.C.A. § 1114(r), as it is based on a 
veteran having met the eligibility criteria for an increased 
rate under the other subsections.

The Board also notes that, as shown in the outpatient 
treatment records and the VA Forms 21-2680, the veteran is 
not housebound.  Further, her service-connected major 
depression is rated as 30 percent disabling, her service-
connected nose scar residual from cutaneous sarcoidosis, is 
rated as 10 percent disabling, and her right eye uveitis, 
associated with pulmonary sarcoidosis, is rated as zero 
percent disabling (noncompensable).  Thus, she does not meet 
the criteria for SMC under 38 U.S.C.A. § 1114(s), which 
requires one disability rated as totally disabling and one 
additional disability rated at least 60 percent disabling or 
the veteran is permanently housebound.  (Emphasis added).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

For the reasons and bases discussed above, the preponderance 
of the evidence is unfavorable to the veteran, so there is no 
reasonable doubt to resolve, and her claim must be denied.  
38 C.F.R. § 4.3.


ORDER

The claim for an increased rate of SMC based on the need for 
aid and attendance pursuant to the provisions of  38 U.S.C.A. 
§§ 1114(l through p) is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


